DETAILED ACTION
This office action is in response to the application filed on 1/3/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application PCT/GR2019/000073 filed 10/30/2019, which papers have been placed of record in the file.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 4/3/2020 and 11/10/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim(s) 1, 11, and 20, the phrase “to a prediction that the data sample is anomalous” makes the claims ambiguous and therefore indefinite.  Because the claim fails to sufficiently relate the limitation to the other claim features, the claim is amenable of multiple plausible constructions (i.e., the limitation is clearly missing a verb and the examiner is left to hypothesize which verb the applicant intended to use), leaving a person having ordinary skill in the art unable to determine what the Applicant does and does not regard as the invention.  See Ex parte Kenichi Miyazaki, 89 U.S.P.Q. 2d 1207, *11 (BPAI 2008).
	Dependent claim(s) 2-10 and 12-19 is/are rejected for the reasons presented above with respect to rejected claim(s) in view of their dependence thereon.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, 11, 15, 17-18, and 20, is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Moriyama et al. (US 2019/0205234 A1). 
Regarding claims 1, 11, and 20, Moriyama teaches:
“A method (Moriyama, ¶ 16, and 87-92 teaches processor, memory and non-transitory computer readable medium for executing the described method for anomaly detection) comprising: 	receiving, by a root cause analyzer, a plurality of data samples input to an anomaly detection engine, and a corresponding plurality of anomaly labels output from the anomaly detection engine (Moriyama, ¶ 24-25 and 28, collector 2 collects data and saves collected data and variables which are then assigned labels); 	training, by the root cause analyzer, a classification model using the plurality of data samples and the corresponding plurality of anomaly labels (Moriyama, ¶ 70-74, teaches using the random forest process to train the classifier with its samples and labels); 	determining, by the root cause analyzer using the trained classification model and the plurality of data samples, relative contributions of anomalous features in a data sample of the plurality of data samples, to a prediction that the data sample is anomalous (Moriyama, ¶ 75-77 the contribution score of each context variable is calculated and used in the anomaly detection); and 	providing, by the root cause analyzer, the relative contributions of anomalous features to a device, to determine an action in response to the prediction that the data sample is anomalous (Moriyama, ¶ 75-77, 81-82 and 84 the contribution score of each context variable is calculated.  Then the detected anomaly is sent to the external device which is displayed and used to mitigate a DoS attack)”.

Regarding claims 5 and 15, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above), comprising predicting, by the root cause analyzer using the trained classification model and the plurality of data samples, that the data sample is anomalous (Moriyama, ¶ 75-77, 81-82 and 84 the contribution score of each context variable is calculated.  Then the detected anomaly is sent to the external device which is displayed and used to mitigate a DoS attack)”.
Regarding claims 7 and 17, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above), wherein a prediction that the data sample is anomalous is attributable to a score of an anomalous feature in the data sample (Moriyama, ¶ 20-21, and 53-55 teaches scoring multiple variables based on the context of the variable to detect anomalies and reduce false positives)”.

Regarding claims 8 and 18, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above), wherein the data sample comprises a multivariate anomaly attributable to the anomalous features indicated by the generated scores (Moriyama, ¶ 20-21, and 53-55 teaches scoring multiple variables based on the context of the variable to detect anomalies and reduce false positives)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Salunke et al. (US 2020/0351283 A1). 

Regarding claims 2 and 12, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Salunke teaches:	“wherein the anomaly detection engine performs multivariate unsupervised anomaly detection to output the plurality of anomaly labels (Salunke, Fig. 2 step 206, ¶ 79 teaches using unsupervised learning in an anomaly detection process to label data that has not been assigned labels)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Salunke, to modify the anomaly detection system of Moriyama to include the use of an unsupervised learning system in an anomaly detection system as taught in Salunke.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
 
Regarding claims 6 and 16, Moriyama teaches:
“The method of claim 5 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Salunke teaches:	“comprising predicting, using supervised anomaly detection, that the data sample is anomalous (Salunke, ¶ 35-26 teaches using supervised learning in an anomaly detection process the data)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Salunke, to modify the anomaly detection system of Moriyama to include the use of an supervised learning system in an anomaly detection system as taught in Salunke.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Stapleton et al. (US 10,045,218 B1). 

Regarding claims 3 and 13, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Stapleton teaches:	“wherein the plurality of anomaly labels comprises binary labels or scores that are transformable to binary labels (Stapleton, Col. 3, Ln. 59 – Col. 4 Ln. 4 teaches scoring of classification output that is transformed into binary labels of anomalous or not anomalous)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Stapleton, to modify the anomaly detection system of Moriyama to include the use of binary labeling as taught in Stapleton.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 
 
Regarding claims 4 and 14, Moriyama teaches:
“The method of claim 5 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Stapleton teaches:	“wherein each of the plurality of anomaly labels is indicative of whether a corresponding data sample from the plurality of data samples is anomalous (Stapleton, Col. 3, Ln. 59 – Col. 4 Ln. 4 teaches scoring of classification output that is transformed into binary labels of anomalous or not anomalous)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Stapleton, to modify the anomaly detection system of Moriyama to include the determination whether a sample was anomalous or not as taught in Stapleton.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Chen et al., L-Shapley and C-Shapley, Efficient Model Interpretation for Structured Data, 2021, Cornell University, Pg. 1-18, already presented on the IDS. 
Regarding claims 9 and 19, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Chen teaches:	“comprising using a shapley additive explanations algorithm, the trained classification model and the plurality of data samples, to generate the scores indicative of the anomalous features in the data sample (Chen, Pg. 3 Ln. 32- Pg. 4 Ln. 14 and Pg. 4 Ln. 14-27 teaches improving features in a classification system using shapley additive scoring)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Chen, to modify the anomaly detection system of Moriyama to include the method of imporving classification systems with shapley additive scoring as taught in Chen.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama in view of Luketina et al., Scalable Gradient based Tuning of Continuous Regularization Hyperparameters, 2015, Proceedings of the 33rd International Conference on Machine Learning, Pg. 1-9, already presented on the IDS. 
Regarding claim 10, Moriyama teaches:
“The method of claim 1 (Moriyama teaches the limitations of the parent claims as discussed above)”.
Moriyama does not, but in related art, Luketina teaches:	“further comprising tuning hyper-parameters of the classification model prior to training the classification model using the plurality of data samples and the plurality of anomaly labels (Luketina, Pg. 2, Col. 2 Ln. 25 – Pg. 3 Col. 1 Ln. 20 teaches tuning hyperparameters of the classification system using the data and labels)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Moriyama and Luketina, to modify the anomaly detection system of Moriyama to include the method of tuning hyperparameters in a classification system as taught in Luketina.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435